DETAILED ACTION
Status of Claims
Applicant has amended claims 1, 2, 4, 5, 7-13, 18, 19 and 23-25.  No claims have been added.  Claims 6, 14 and 26 have been canceled. Thus, claims 1-5, 7-13 and 15-25 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed on 15 February 2022 with respect to
objection to claims 1, 12, 23 and 26,
double patenting rejection;
rejections of claims 1-26 under U.S.C. § 112(b),
rejection to claims 1-5, 11-16, 21-23 and 26 are under U.S.C. § 101, 
rejections of claims 1, 3-5, 12-14, 16 and 21-23 under 35 U.S.C. § 103 as being unpatentable over Sankovsky (US Pub. No. 20190026364 A1) in view of Groarke et al (US Pub. No. 20180285978 A1),
rejections of claim 2 under 35 U.S.C. § 103 as being unpatentable over Sankovsky in view of Groarke, in further view of Yager et al (US Pub. No. 20140304011 A1),
rejections of claims 6-8 and 11, 17, 18, 20, 24 and 26 under 35 U.S.C. § 103 as being unpatentable over Sankovsky in view of Groarke, in further view of Spoor et al (US Pub. No. 20190332400 A1),
rejections of claims 9, 19 and 25 under 35 U.S.C. § 103 as being unpatentable over Sankovsky in view of Groarke, in further view of Spoor, in further view of Johnson (US Pub. No. 20130275210 A1),
rejections of claim 10 under 35 U.S.C. § 103 as being unpatentable over Sankovsky in view of Groarke, in further view of Spoor, in further view of Johnson, in further view of Spurlock et al (US Pub. No.  20200412744 A1, and
rejections of claim 15 under 35 U.S.C. § 103 as being unpatentable over Sankovsky in view of Groarke, in further view of Chen et al (US Pub. No. 20180082683 A1).
have been fully considered.  Amendments to claims have been entered.
Examiner acknowledges Applicant’s filing a terminal disclaimer to obviate double patenting rejection over co-pending Application No. 16/945,294.  Accordingly, Examiner withdraws double patenting rejection.
Examiner acknowledges amendments to claims to overcome claim objections and 35 U.S.C. § 112(b) rejections.  However, amendments are not totally effective.  See revised claim objections and § 112(b) rejections below.  
Examiner acknowledges amendments to independent claims 1, 12 and 23 to overcome 35 U.S.C. § 101 rejection and, in turn, withdraws rejections.
Applicant's arguments filed with respect to claims regarding the 35 U.S.C. § 103 rejections have been fully considered but they are moot in view of new ground(s) of rejection. 
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Claim Interpretation
Regarding claims 1-26, the clauses such as “to connect with a cognitive virtual assistant” in claims 1, 12 and 23, are merely statement of intended use which do not affect the method step of “displaying a link”; “connecting” is not explicitly recited.   Similar phrasing will be interpreted accordingly.
A recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
The subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
(A) statements of intended use or field of use,
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" clauses, or
(D) "whereby" clauses.
This list of examples is not intended to be exhaustive. See also MPEP § 2111.04. 
Claim Objections
Claims 1, 12 and 23 are objected to because the limitations are structured such that it is hard to determine what Applicant is claiming as his invention.  For example, in the representative limitation:
matching one or more user search terms entered in an online advertising platform by a user and displaying a link to connect with a cognitive virtual assistant receiving by the cognitive virtual assistant, audible speech from a user interface in a conversation digitally converting, by the cognitive virtual assistant, the audible speech into transcribed text, generating data and responses by interpreting the transcribed text with artificial intelligence using cognitive learning abilities at a processor of the computer, forwarding the responses  to the user interface during the conversation;
first, it is not clear if the user is matching the one or more search terms or the cognitive virtual assistant is matching the one or more search terms.  Second, it is not clear how displaying the link is connected to “matching the search terms”.  Third, it is not clear how the online advertising platform is related to the remainder of the claim.  Fourth, it is not clear the steps are “matching search terms”, “receiving audible speech”, “digitally converting the audible speech into transcribed text” are one or several steps in that the steps are not delimited by commas. Fifth, the limitations “generating data and responses” and “forwarding the responses” do not tie to the remainder of the claim; perhaps the responses are related to the limitation:
presenting, by the cognitive virtual assistant, the one or more products identified from step c. to the user;
In the limitation:
identifying, by the cognitive virtual assistant, eligibility of the user for purchase or enrollment in the one or more products which are of interest to the user based on eligibility determined from the data collected from the user by the cognitive virtual assistant during the conversation and data collected from the one or more of a third party data interfaces for the personal lines insurance, commercial lines insurance, property insurance, and casualty insurance, a benefits product application interface for the benefits products and benefits services and a residential services provider application interface for the residential services;
it is not clear what “the data collected from the user by the cognitive virtual assistant” means to convey in that data was not “collected”; perhaps the Applicant means to convey “data received from the user by the cognitive virtual assistant”.
See related USC § 112(b) below. Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-13 and 15-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 12 and 23, the representative limitation:
matching one or more user search terms entered in an online advertising platform by a user and displaying a link to connect with a cognitive virtual assistant receiving by the cognitive virtual assistant, audible speech from a user interface in a conversation digitally converting, by the cognitive virtual assistant, the audible speech into transcribed text, generating data and responses by interpreting the transcribed text with artificial intelligence using cognitive learning abilities at a processor of the computer, forwarding the responses  to the user interface during the conversation;
is vague and indefinite for several reasons. First, it is not clear if the user is matching the one or more search terms or the cognitive virtual assistant is matching the one or more search terms.  Second, it is not clear how displaying the link is connected to “matching the search terms”.  Third, it is not clear how the online advertising platform is related to the remainder of the claim.  Fourth, it is not clear the steps are “matching search terms”, “receiving audible speech”, “digitally converting the audible speech into transcribed text” are one or several steps in that the steps are not delimited by commas. Fifth, the limitations “generating data and responses” and “forwarding the responses” do not tie to the remainder of the claim; perhaps the responses are related to the limitation:
presenting, by the cognitive virtual assistant, the one or more products identified from step c. to the user;
In the representative limitation:
identifying, by the cognitive virtual assistant, eligibility of the user for purchase or enrollment in the one or more products which are of interest to the user based on eligibility determined from the data collected from the user by the cognitive virtual assistant during the conversation and data collected from the one or more of a third party data interfaces for the personal lines insurance, commercial lines insurance, property insurance, and casualty insurance, a benefits product application interface for the benefits products and benefits services and a residential services provider application interface for the residential services;
it is not clear what “the data collected from the user by the cognitive virtual assistant” means to convey in that data was not “collected”; perhaps the Applicant means to convey “data received from the user by the cognitive virtual assistant”.
Correction is required. 
Claim 17 recites “an online advertising platform”.  It is not clear to whether the online advertising platform refers to the online advertising platform in the independent claim or another online advertising platform; the antecedent issue is not clear.
Regarding claim 23, the preamble recites: 
“A non-transitory computer-readable medium having stored thereon a plurality of sequences of instructions, said instructions including sequences of instructions which, when executed by at least one processor, cause said processor to perform the method steps of”
and the limitations recite:
“using cognitive learning abilities at a processor of the computer”
It is not clear how “said processor” is connected with “at least one processor” and how “a processor of the computer” is connected to the at least one processor; the antecedent issues are not clear. 
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
Claims 2-5, 7-11, 13, 15-22, 24 and 25 are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-5, 12, 13, 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over of Wallace et al (US Pub. No. 20170278117 A1) in view of Groarke et al (US Pub. No. 20180285978 A1).
Regarding claims 1, 12 and 23, Wallace teaches a platform for allowing multiple parties to coordinate, including one or multiple computer servers and databases with the computer servers and databases configured to run the platform (Applicant’s “advertising platform”) and allow a vendor user to, invite a customer user to use the platform, research the customer user by sending questions to the customer user and receive responses to the questions from the customer user [0005].  He teaches (using the method steps of claim 1):
matching one or more user search terms entered in an online advertising platform by a user and displaying a link to connect with a cognitive virtual assistant  receiving by the cognitive virtual assistant, audible speech from a user interface in a conversation digitally converting, by the cognitive virtual assistant, the audible speech into transcribed text, generating data and responses by interpreting the transcribed text with artificial intelligence using cognitive learning abilities at a processor of the computer, forwarding the responses  to the user interface during the conversation – [0005], [0033] “Journey Avatar … machine learning AI that can also interact with customers and escalate if a response can not be found that is suitable for the customer”,[0077]-[0081], [0099];
prompting, by the cognitive virtual assistant, a user for information and a description of one or more products which are of interest to the user for purchase or enrollment, the one or more products being selected from personal lines insurance, commercial lines insurance, property insurance, casualty insurance, benefits products, benefits services and residential services – [0005], [0007] and [0042], 
receiving, by the cognitive virtual assistant via one or more of a third party data interfaces, data for the personal lines insurance, commercial lines insurance, property insurance, casualty insurance, a benefits product application interface for the benefits products and benefits services and a residential services provider application interface for the residential services – [0042], 0092], [0093], [0094] and [0096];
Wallace teaches products as including an insurance products or services such as health insurance, life insurance, car insurance, house insurance, workers compensation insurance and business insurance [0042].  Wallace does not explicitly disclose:
identifying, by the cognitive virtual assistant, eligibility of the user for purchase or enrollment in the one or more products which are of interest to the user based on eligibility determined from the data collected from the user by the cognitive virtual assistant during the conversation and data collected from the one or more of a third party data interfaces for the personal lines insurance, commercial lines insurance, property insurance, and casualty insurance, a benefits product application interface for the benefits products and benefits services and a residential services provider application interface for the residential services;
presenting, by the cognitive virtual assistant, the one or more products identified from step c. to the user;
completing, by the cognitive virtual assistant, application or enrollment requirements of the one or more products; and
communicating, by the cognitive virtual assistant, the application or enrollment requirements to a respective one or more benefits providers or residential services providers.
However, Groarke teaches systems and methods for use in aggregating transaction data in particular regions in order to provide such indicators for the insurance products of interest (Applicant’s relevant products) [0001].  He teaches an insurance engine which generates one or more insurance indicators for the particular insurance product of interest based on the aggregated transaction data [0011].  He teaches insurance merchants, each being associated with one or more insurance products, offering for sale and selling insurance products [0014].  The insurance products include homeowners insurance (Applicant’s “residential services”), automobile insurance, renters insurance, or other types of insurance products as desired [Id.].  He teaches completing a transaction between a consumer and an insurance merchant [0016].  He teaches a consumer being prompted to agree with legal terms during enrollment in a payment account [0019].  He teaches a communication device associated with a consumer for communication with insurance merchants regarding insurance products [0022].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wallace’s disclosure to include generating indicators for insurance products of interest as taught by Groarke because a consumer can be efficiently provided one or more indicators of what he/she should be paying for insurance for the particular insurance product of interest based on what others in the region are paying - Groarke [0011].
Regarding claims 3 and 16, Wallace teaches adjusting parameters of the virtual assistant to accommodate the user – [0103].
Regarding claim 4, Wallace does not explicitly disclose  receiving, by the cognitive virtual assistant, enrolled policy information or enrolled product or service information after enrollment and presenting, by the cognitive virtual assistant, the enrolled policy information or enrolled product or service information.
However, Groarke teaches consumers are prompted to agree to legal terms associated with their payment accounts during enrollment in their accounts [0019].  He teaches  the consumers agreeing to allow issuers of the payment accounts, payment networks, or other entities, etc., to use data collected during enrollment and/or collected in connection with processing transactions [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wallace’s disclosure to include collecting data from a consumer during the enrollment as taught by Groarke because such data may be used to modify and/or improve services offered by the issuers and/or payment networks including fraud detection services, etc., or to predict future purchases of products by the consumers - Groarke [0004].
Regarding claims 5 and 13, Wallace teaches the user interface to the cognitive virtual assistant as via a mobile device [0140].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace in view of Groarke, in further view of Yager et al (US Pub. No. 20140304011 A1).
Regarding claim 2, neither Wallace nor Groarke explicitly discloses:
prompting, by the cognitive virtual assistant, a user for information includes prompting the user to answer one or more pre-qualifying questions and eligibility of the user for purchase or enrollment in the one or more products being based on answers to the one or more prequalifying questions. 
However, Yager teaches systems and methods which provide consumers with insurance products that may help them address some of their individual needs or wants by including features that a particular group may find desirable or appropriate [0023].  He teaches using a website which includes options for the user to provide information or to fill out an application [0087]. The user is presented with a series of screens prompting the user to make various selections. The user may make appropriate selections to customize the insurance product. A customer may contact a customer service representative, wherein the customer service representative may assist a customer through a process of providing information and asking a series of questions that help the customer to consider options for customizing an insurance product [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wallace’s disclosure to include prompting a customer with a series of questions as taught by Yager because it allows a user to optimize the process of creating an insurance package - Yager [0008].
Claims 7, 8, 11, 17, 18, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace in view of Groarke, in further view of Spoor et al (US Pub. No. 20190332400 A1).
Regarding claims 7, 8 and 18, neither Wallace nor Groarke explicitly discloses:
collecting information, by the cognitive virtual assistant , from the online advertising platform and the cognitive virtual assistant, and
optimizing the online advertising platform using the collected information from the online advertising platform
However, Spoor teaches systems and methods which facilitate companies and developers building virtual assistants into their 3D interactive environments [0006].  He teaches using commands or queues and search terms in the exchange of data between the client-side and server-side scripts that facilitates (Applicant’s “optimizing”) a request for a relevant assistant [0041].  He teaches a link to a demo for a virtual assistant which can be shared with others by simply copying the URL in the address bar [0053].  Spoor teaches digital advertising [0303]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wallace’s disclosure to include exchange of data between the client-side and server-side scripts as taught by Spoor because it facilitates a request for a relevant assistant – Spoor [0041].
Regarding claim 11, neither Wallace nor Groarke explicitly discloses providing a status of the step of completing, by the cognitive virtual assistant, application or enrollment requirements of the one or more products to the online advertising platform.
However, Spoor teaches a graphic representation of the virtual assistant's status [0024].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wallace’s disclosure to display a virtual assistant's status  as taught by Spoor in order to make the system flexible to a specific user's needs.
Regarding claim 17, Groarke teaches performing searches in a transaction data in the data structure [0032] and displaying links to the particular insurance merchants associated with indications related to the desired insurance products [0036].  Neither Wallace nor Groarke explicitly discloses:
matching one or more user search terms entered in an online advertising platform and displaying a link to connect with the cognitive virtual assistant.
However, Spoor teaches systems and methods which facilitate companies and developers building virtual assistants into their 3D interactive environments [0006].  He teaches using commands or queues and search terms in the exchange of data between the client-side and server-side scripts that facilitates a request for a relevant assistant [0041].  He teaches a link to a demo for a virtual assistant which can be shared with others by simply copying the URL in the address bar [0053].  Spoor teaches digital advertising [0303]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wallace’s disclosure to include link to a virtual assistant as taught by Spoor because it facilitates interaction by means other than conventional keyboards and pointing devices – Spoor [0007].
Regarding claim 20, neither Wallace nor Groarke explicitly discloses an API on the server or the cognitive virtual assistant being activated to establish a connection with one or more of an API of the third party data interface, the benefits product application interface and the residential services provider application interface.
However, Spoor teaches an application programming interface (API) which facilitates the creation of virtual assistants [0007].  He teaches using commands or queues and search terms in the exchange of data between the client-side and server-side scripts that facilitates a request for a relevant assistant [0041].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wallace’s disclosure to include exchange of data between the client-side and server-side scripts as taught by Spoor because it facilitates a request for a relevant assistant – Spoor [0041].
Regarding claim 24, neither Wallace nor Groarke explicitly discloses
collecting, by the cognitive assistant, information from the online advertising platform, 
returning, by the cognitive virtual assistant, collected information to the online advertising platform and 
optimizing the online advertising platform using the collected information.
However, Spoor teaches these limitations as discussed in the rejections of claims 7 and 8.  Accordingly, this claim is rejected for the same reason.
Claim 9, 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace in view of Groarke, in further view of Spoor, in further view of Johnson (US Pub. No. 20130275210 A1).
Claims 9, 19 and 25, Wallace, Groarke nor Spoor explicitly discloses:
optimizing ad position for each unique search query of the one or more search terms entered in the online advertising platform to increase or decrease a max cost-per click (CPC) based upon demographics of the user.
However, Johnson teaches systems and methods for creating and managing an online advertisement campaign [0006].  He teaches business-created advertisements delivering a simple impression with the potential for interaction, such as a click-through action by the customer [0026].  He teaches an interface displaying the number of impressions, customer actions, likes, dislikes, and the costs for the targeted ads based on the demographics, location and interests, respectively, of the customers [0060].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wallace’s disclosure to include costs for the targeted ads based on the demographics as taught by Johnson because it provides advertisers the ability to quickly and easily create advertisements online as well as the ability to identify a target audience for their advertisements – Johnson [0006].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace in view of Groarke, in further view of Spoor, in further view of Johnson, in further view of Spurlock et al (US Pub. No.  20200412744 A1).
Regarding claim 10, neither Wallace, Groarke, Spoor nor Johnson explicitly discloses:
tracking user click information using the online advertising platform and the step of optimizing uses the tracking user click information to generate a click tracking identification (ID) by the online advertising platform during step a. and the click tracking identification (ID) being used during steps b. through f. 
However, Spurlock teaches online advertising, wherein each vendor has a unique identifier with an ad service provider [0017].  The unique identifier is used for tracking clicks and corresponding payments [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wallace’s disclosure to include tracking clicks using some unique identifier in online advertising  as taught by Spurlock so that advertisers may be paid according to the number of impressions, click-throughs or purchases  – Spurlock [0015].
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace in view of Groarke, in further view of Chen et al (US Pub. No. 20180082683 A1).
Regarding claim 15, neither Wallace nor Groarke explicitly discloses the cognitive virtual assistant being determined based on a natural language parser.
However, Chen teaches a personal information assistant computing system for processing requests received from a user using a natural language interface and adaptive learning [0001].  He teaches a plurality of virtual information assistants and/or personal information assistant (PIA) templates [0041]. Each PIA may include a natural language processing (NLP) engine or may be linked to a central NLP engine, for receiving user inputs that may be processed by an automatic speech recognition algorithm and may be processed by the natural language processing engine to translate the speech input into concepts that can be easily parsed and understood by the virtual information assistants and/or the personal information assistant platform. The natural language processing engine may parse textual, audio and/or video input to identify sentence boundaries and individual words and punctuation within a sentence [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wallace’s disclosure to include natural language processing engine parsing textual, audio and/or video input as taught by Chen because it allows a user to organize, secure, and/or control sharing of their information during digital interactions with business organizations and/or automated consumer systems – Chen [0003].
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace in view of Groarke, in further view of Sankovsky (US Pub. No. 20190026364 A1)
Regarding claims 21 and 22, neither Wallace nor Groarke explicitly discloses other  limitations. However, Sankovsky teaches  processing systems having a machine learning engine and machine learning datasets to generate customized user outputs [0001]. He teaches the product as residential services - [0047], the data collected from the user includes, zip code - [0023], and the residential services as mobile cellular – [0032], live TV - [0142], and streaming services - [0150].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wallace’s disclosure to mobile cellular, live and streaming services as taught by Sankovsky because one having ordinary skill in the art would have such services are old and well known as residential services.
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Gembicki:  “ENHANCED OPERATIONAL RESILIENCY SCORING USING INTELLIGENCE INDICATORS”, (US Pub. No. 20160034838 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692